IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MISSOURI
CENTRAL DIVISION

REPRODUCTIVE HEALTH SERVICES OF
PLANNED PARENTHOOD OF THE ST. LOUIS
REGION, INC., et al.,

Plaintiffs,
Case No. 2:19-cv-4155-HFS
MICHAEL L. PARSON, in his official capacity
as Governor of the State of Missouri, et al.,

Nee Ne Ne ee Nee eet” Nee Nee eee” eee”

Defendants.
DEFENDANT KIMBERLY M. GARDNER’S MEMORANDUM OF NON-OPPOSITION
TO PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION

Comes now, James Michaels, Assistant Circuit Attorney, on behalf of Defendant Circuit
Attorney Kimberly Gardner [hereinafter “Circuit Attorney Gardner”], and for her Memorandum
of Non-opposition to a Preliminary Injunction in this matter, states as follows.

1. Circuit Attorney Gardner is the top law enforcement officer for the City of St. Louis and
has the exclusive lawful jurisdiction in prosecution of violation of statutes within the City
of St. Louis, solely at her discretion.

2. The Missouri Legislature passed House Bill no. 126 [hereinafter “H.B. 126”] which
creates a prohibition on pre-viability abortions where a physician “knows” a person is
obtaining an abortion “solely” for the reason of “a prenatal diagnosis, test, or
screening...”, and makes it a felony for those participating in procedures under those

circumstances.

(11563/0001: 00398356.D0Cx.}1

Case 2:19-cv-04155-HFS Document 42 Filed 08/23/19 Page 1 of 3
The United States Supreme Court has held: “a State may not prohibit any woman from
making the ultimate decision to terminate her pregnancy before viability.” Planned
Parenthood v. Casey, 505 U.S. 833, 879 (1992).

By its language, H.B. 126 is in clear contravention of long-established abortion
protections guaranteed by the United States Constitution and upheld by the United States
Supreme Court in Casey (supra) and Roe v. Wade, 401 U.S. 113 (1973).

As such, Circuit Attorney Gardner believes there exists a high probability of success for
Plaintiffs to prevail on the merits of this action.

Circuit Attorney Gardner believes that there are constitutional issues that should be
litigated and supports the underlying principles of a preliminary injunction in this matter,
given the apparent conflict between provisions of the statute and United States Supreme
Court precedent, and the potential chilling effect on reproductive health services for
women in Missouri.

WHEREFORE, for the foregoing reasons, Circuit Attorney Gardner informs this

honorable Court that she does not oppose Plaintiff's Motion for a Preliminary Injunction in this

matter.

Respectfully Submitted,

/s/ Dawn M. Parsons

Dawn M. Parsons #42046
Audrey L. Danner #65863
Shaffer, Lombardo, Shurin

2001 Wyandotte Street

Kansas City, MO 64108
816-931-0500

816-931-5775 — Fax
dparsons@sls-law.com

adanner@sls-law.com

{11563/0001: 00398356.D0CX.}2

Case 2:19-cv-04155-HFS Document 42 Filed 08/23/19 Page 2 of 3
/s/ Jim Michaels

Jim Michaels, #
Assistant Circuit Attorney
1114 Market St., Suite 758

St. Louis, Missouri 63101

Tel: (314) 589-6243

Fax: (314) 751-0774

Email: michaels)@stlouiscao.org

ATTORNEY FOR DEFENDANT
Circuit Attorney Kimberly M. Gardner

CERTIFICATE OF SERVICE

The undersigned hereby certifies that on this 23rd day of August, 2019, a copy of the
foregoing was electronically filed with the District Court for the Western District of Missouri
which sent notification to all parties of record.

/s/: Dawn M. Parsons
Dawn M. Parsons

{11563/0001: 00398356.D0CXx.}3

Case 2:19-cv-04155-HFS Document 42 Filed 08/23/19 Page 3 of 3
